OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order modified, without costs, by reinstating plaintiffs claims under 42 USC § 1983 and remitting the case to Supreme Court, Clinton County, for further proceedings on those claims, and, as so modified, affirmed (see Haywood v Drown, 556 US —, 129 S Ct 2108 [2009], on remand 13 NY3d 760 [2009]).
Concur: Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones.